DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

Claim Objections
Claims 2 and 22-24 are objected to because of the following informalities:
Regarding claim 2, line 1, “claim 1further” should be changed to --claim 1, further--.
Regarding claim 22, line 3, “and top wall” should be changed to --and a top wall--.
Regarding claims 23-24, they are dependent on claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites that the portal is defined on a side surface of the housing, which appears to contradict the limitation from claim 1 [from which claim 13 depends upon] which states that the portal is defined by a top wall of the housing. It is unclear as to how the portal can be defined by both a side surface and a top wall simultaneously.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 12-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al. (DE 10148750 A1) (hereinafter Heilmann) in view of Oh et al. (KR 20130044437 A) (hereinafter Oh) and Agui et al. (US 9,121,792 B1) (hereinafter Agui).
Regarding claim 1, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor configured to detect mold growth on the substrate [optical sensor 5] (see Abstract, Figs. 1 and 3).
Heilmann fails to teach a rectangular housing defining a chamber and a portal to permit entry into the chamber, the portal defined by a top wall of the housing and opening into the housing, an area of the portal is less than an area of the top wall. Oh teaches an organic spore collector comprising a rectangular housing defining a chamber and a portal to permit entry into the chamber [case 101 having openable cover 105 for exposing medium to air for collecting spores], the portal defined by a top wall of the housing and opening into the housing, an area of the portal is less than an area of the top wall [opening covered by cover 105 defined by top wall of housing and area less than that of the top wall] (see Abstract, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Oh such that the mold sensor comprises a rectangular housing defining a chamber and a portal to permit entry into the chamber, the portal defined by a top wall of the housing and opening into the housing, an area of the portal is less than an area of the top wall, in order to provide a sensor housing that allows for unattended collection of mold spores.
Heilmann in view of Oh fails to teach a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber. Agui teaches a particle sensor comprising an impact substrate having a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber to air flow (Col 4, lines 3-35, see Figs. 4 and 7-8). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann in view of Oh with Agui such that the mold sensor comprises a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Regarding claim 4, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for further comprising a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door. Oh additionally teaches the usage of a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door (see Oh Figs. 7a-d, claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui such to further comprise a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door in order to control airflow into the housing.
Regarding claim 5, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism include a spool of film treated with nutrients and an electric motor coupled to a reel configured to pull the film into the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Agui additionally teaches the usage of a spool of film with an electric motor [servo] configured to selectively advance the film inside the chamber (Col 3, lines 60-68). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui such that the substrate advancement mechanism includes a spool of film treated with nutrients and an electric motor coupled to a reel configured to pull the film into the chamber in order to provide a clean surface having growth medium for detecting impact of mold spores from an airflow.
Regarding claim 6, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism includes a drum coupled to an electric motor and having an outer surface treated with nutrients configured such that as the drum is rotated, a portion of the outer surface is positioned in the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Agui additionally teaches the usage of a drum coupled to an electric motor [servo] configured to selectively advance the film inside the chamber (Col 3, lines 60-68). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui such that the substrate advancement mechanism includes a drum coupled to an electric motor and having an outer surface treated with nutrients configured such that as the drum is rotated, a portion of the outer surface is positioned in the chamber in order to provide a clean surface having growth medium for detecting impact of mold spores from an airflow.
Regarding claim 8, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, in addition to further comprising a heating element that is configured to heat the chamber [temperature control device 5] (see Heilmann Fig. 3).
Regarding claim 12, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for wherein the portal is defined by a top surface of the housing, the top surface being parallel to the substrate. Oh additionally teaches wherein the portal is defined by a top surface of the housing, the top surface being parallel to the medium (see Oh Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui such that the portal is defined by a top surface of the housing, the top surface being generally parallel to the substrate, in order to control the airflow into the housing.
As best understood regarding claim 13, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for wherein the portal is defined by a side surface of the housing, the side surface being generally perpendicular to the substrate. Agui additionally teaches wherein the portal is defined by a side surface of a housing (see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui such that the portal is defined by a side surface of the housing, the side surface being generally perpendicular to the substrate, in order to control the airflow into the housing.

Regarding claim 22, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor configured to detect mold growth on the substrate [optical sensor 5] (see Abstract, Figs. 1 and 3).
Heilmann fails to teach a housing defining a chamber and a portal to permit entry into the chamber, the housing including side walls and a top wall bounded by the side walls, the portal defined by the top wall of the housing and opening into the housing and aligned with the sensor. Oh teaches an organic spore collector comprising a housing defining a chamber and a portal to permit entry into the chamber [case 101 having openable cover 105 for exposing medium to air for collecting spores], the housing including side walls and a top wall bounded by the side walls, the portal defined by the top wall of the housing and opening into the housing [opening covered by cover 105 defined by top wall of housing] (see Abstract, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Oh such that the mold sensor comprises a housing defining a chamber and a portal to permit entry into the chamber, the housing including side walls and a top wall bounded by the side walls, the portal defined by the top wall of the housing and opening into the housing and aligned with the sensor, in order to provide a sensor housing that allows for unattended collection and detection of mold spores.
Heilmann in view of Oh fails to teach a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber. Agui teaches a particle sensor comprising an impact substrate having a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber to air flow (Col 4, lines 3-35, see Figs. 4 and 7-8). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann in view of Oh with Agui such that the mold sensor comprises a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Regarding claim 23, Heilmann in view of Oh and Agui as applied to claim 22 above teaches the claimed invention, except for wherein the sensor and the portal are vertically aligned. Oh additionally teaches wherein the portal is defined by a top surface of the housing, the top surface being parallel to the medium (see Oh Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui such that the portal is defined by a top surface of the housing and vertically aligned with the sensor, in order to control the airflow into the housing.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh and Agui, as applied to claim 1 above, and further in view of Dobrinsky et al. (US 2016/0106873 A1) (hereinafter Dobrinsky).
Regarding claims 2-3, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for further comprising an ultraviolet light source on a side of the housing and configured to selectively kill mold within the chamber. Agui additionally teaches the usage of a device for selectively clearing the substrate of impacted particulate (see Claim 6). Dobrinsky teaches the usage of ultraviolet light sources surrounding a subject for killing mold (Para [0006, 0061], see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui with Dobrinsky such to further comprise an ultraviolet light source located to emit UV light all around the substrate, such as on a side of the housing, and configured to selectively kill mold within the chamber in order to clear the substrate of mold once detection has finished.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh and Agui, as applied to claim 1 above, and further in view of Mogan et al. (US 5,870,186) (hereinafter Mogan).
Regarding claim 7, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism includes a disk having a surface treated with nutrients and coupled to an electric motor and configured such that as the disk is rotated, a portion of the surface is positioned in the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Mogan teaches usage of a motor for rotating a disk to rotate a disk for selectively exposing a portion of the surface to particulate flow (see Abstract, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui with Mogan such that the substrate advancement mechanism includes a disk having a surface treated with nutrients and coupled to an electric motor and configured such that as the disk is rotated, a portion of the surface is positioned within the chamber in order to increase the amount of surface area that’s exposed to the airflow for mold detection.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh and Agui, as applied to claim 1 above, and further in view of Remsburg (US 2006/0146908 A1) (hereinafter Remsburg).
Regarding claims 9-11, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for further comprising a temperature sensor, a humidity sensor, and a pressure sensor disposed within the chamber. Remsburg teaches monitoring of temperature, humidity, and pressure with sensors for determining mold growth conditions (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui with Remsburg such to further comprise a temperature sensor, a humidity sensor, and a pressure sensor disposed within the chamber in order to allow for monitoring of mold growth conditions within the chamber.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh and Agui, as applied to claim 1 above, and further in view of Vinayaka et al. (An Impedance-Based Mold Sensor with on-Chip Optical Reference) (hereinafter Vinayaka).
Regarding claim 21, Heilmann in view of Oh and Agui as applied to claim 1 above teaches the claimed invention, except for further comprising a source on a top surface of the housing. Vinayaka teaches a mold sensor comprising the usage of a source on a top surface of a housing of the mold sensor in combination with a color sensor for obtaining a reference measurement for the mold sensor (Section 2.4, see Fig. 4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui with Vinayaka such to comprise a source on a top surface of the housing in order to allow for obtaining a reference measurement for the mold sensor.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh and Agui as applied to claim 22 above, and further in view of Mogan.
Regarding claim 24, Heilmann in view of Oh and Agui as applied to claim 22 above teaches the claimed invention, except for wherein the entirety of the substrate is parallel to the top surface of the housing. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Mogan teaches usage of a motor for rotating a disk to rotate a disk for selectively exposing a portion of the surface to particulate flow, wherein the entirety of the disk substrate is parallel to a top surface of a housing (see Abstract, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui with Mogan such that the entirety of the substrate is parallel to the top surface of the housing in order to increase the amount of surface area that’s exposed to the airflow for mold detection.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Oh, Agui, and Dobrinsky.
Regarding claim 25, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor configured to detect mold growth on the substrate [optical sensor 5] (see Abstract, Figs. 1 and 3).
Heilmann fails to teach a housing defining a chamber and a portal to permit entry into the chamber, the portal configured to selectively open and close. Oh teaches an organic spore collector comprising a housing defining a chamber and a portal to permit entry into the chamber [case 101 having openable cover 105 for exposing medium to air for collecting spores], the portal configured to selectively open and close [opening covered by cover 105] (see Abstract, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Oh such that the mold sensor comprises a housing defining a chamber and a portal to permit entry into the chamber, the portal configured to selectively open and close, in order to provide a sensor housing that allows for unattended collection and detection of mold spores.
Heilmann in view of Oh fails to teach a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber. Agui teaches a particle sensor comprising an impact substrate having a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber to air flow (Col 4, lines 3-35, see Figs. 4 and 7-8). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann in view of Oh with Agui such that the mold sensor comprises a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Heilmann in view of Oh and Agui fails to teach a source on a side of the housing and mounted at an angle relative to the side of the housing. Agui additionally teaches the usage of a device for selectively clearing the substrate of impacted particulate (see Claim 6). Dobrinsky teaches the usage of ultraviolet light sources mounted around a housing and surrounding a subject to be illuminated by the UV light for killing mold (Para [0006, 0061], see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh and Agui with Dobrinsky such to further comprise an ultraviolet light source located to emit UV light all around the substrate, such as on a side of the housing and mounted at an angle relative to the side of the housing, in order to clear the substrate of mold once detection has finished.
Regarding claim 26, Heilmann in view of Oh, Agui and Dobrinsky as applied to claim 25 above teaches the claimed invention, except for wherein the angle is a downward angle toward the substrate. Dobrinsky additionally teaches wherein the sources are angled toward specific areas of a subject for disinfecting the subject (Para [0061-0062]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui and Dobrinsky such that the angle is a downward angle towards the substrate in order to aim ultraviolet light towards all portions of the substrate in order to clear the substrate of mold once detection has finished.
Regarding claim 27, Heilmann in view of Oh, Agui and Dobrinsky as applied to claim 25 above teaches the claimed invention, except further comprising a mold suppressor on an opposing side of the housing opposing the side mounting the source. Dobrinsky additionally teaches wherein sources on all sides of a housing to illuminate a subject with UV light for disinfecting the subject (Para [0061-0062]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Oh, Agui and Dobrinsky such to further comprise a mold suppressor on an opposing side of the housing opposing the side mounting the source in order to clear the substrate of mold once detection has finished.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 8-9, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/711,985 (reference application).
Claims 1-2 and 8-9 of the instant application are taught by claims 1-2 of the reference application.
Claim 4 of the instant application is taught by claim 2 of the reference application.
Claim 22 of the instant application is taught by claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/711,985 (reference application) in view of Dobrinsky.
Claims 25-27 of the instant application is taught by claim 1 of the reference application, except for wherein the source on a side of the housing and mounted at a downward angle relative to the side of the housing with a mold suppressor on an opposing side of the housing. Dobrinsky teaches the usage of ultraviolet light sources mounted around a housing and surrounding a subject to be illuminated by the UV light for killing mold (Para [0006, 0061], see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify the reference application with Dobrinsky such to further comprise an ultraviolet light source located to emit UV light all around the substrate, such as on a side of the housing and mounted at a downward angle relative to the side of the housing with an additional mold suppressor on an opposing side of the housing, in order to clear the substrate of mold once detection has finished.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861